Title: VIII. From George Washington to Major General Stirling, 4 October 1779
From: Washington, George
To: Stirling, Lord (né William Alexander)


          
            My Lord,
            West-point Octr 4th 1779
          
          By advices which I have just received from Congress, I have no doubt of the French fleet (under Count D’Estaing) coming this way—and that it will appear in these Seas immediately—The prospect of preventing the retreat of the garrisons at Stony—and Verplanks point ⟨(⟩so far as it [is] to be effected by a Land operation) again revives upon probable ground, and I am to request, that your Lordship will concert with General Wayne the proper means; having regard to a relative position to this Post; and the certainty of forming a junction with the Troops at it, in case the enemy (contrary to expectation) should move in force from below. With great regard & esteem I am—Yr Lordships Most obed⟨t⟩ & affece Servt
          
            Go: Washington
          
          
            P.S. Your Lordship will readily see the propriety of keeping this design as much as possible from public view.
          
        